 

EXHIBIT 10.34

 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (the “Agreement”) shall be effective as of June
        , 2003 (the “Effective Date”), by and between Fertitta Hospitality, LLC,
a Texas limited liability corporation (the “Owner”) and Landry’s Management,
L.P., a Delaware limited partnership (the “Manager”).

 

WITNESSETH:

 

WHEREAS, the Owner possesses the Hotel properties and ancillary facilities
located in Galveston, Texas and further described on Exhibit “A” (the “Hotels”);
and

 

WHEREAS, the Manager is experienced in the ownership, operation and management
of Hotels and restaurants, including bar operations.

 

NOW, THEREFORE, in consideration of the mutual provisions and covenants herein
contained, the Owner and the Manager agree as follows:

 

1. Appointment of Manager. The Owner hereby hires the Manager and the Manager
hereby accepts the appointment as exclusive Manager of the Hotels. The Manager
shall at all times during the term of this Agreement act in the capacity of an
independent contractor. Except as otherwise expressly provided herein, the
management of the Hotels shall be under the sole supervision, management,
direction and control of the Manager. The Owner shall have no right to supervise
the Manager or its employees, in the day-to-day operation of the Hotels or the
manner, method or means in which the day-to-day operations are performed. The
Manager agrees that the operation of the Hotels shall be in accordance with this
Agreement, but that the detailed method of doing same shall be under the
exclusive control of the Manager. In no event shall either the Owner or the
Manager be considered the agent or employee of the other, it being the intent of
the parties hereto that this Agreement shall not constitute nor be construed to
create a joint venture, partnership or association between the Manager and the
Owner.

 

2. Term. The term of this Agreement shall commence as of the Effective Date, and
shall terminate on the date which is three (3) years after the Effective Date,
unless sooner terminated as herein provided. This Agreement shall be
automatically renewed for successive additional one (1) year terms unless either
party shall notify the other in writing of its intention not to renew at least
sixty (60) days prior to the expiration of the initial term and each renewal
term hereof.

 

3. Operation of the Hotels. The Manager shall have the exclusive right to
direct, supervise, manage and operate the Hotels as an independent contractor
for and on behalf of the Owner and for the Owner’s account and shall determine
the programs and policies to be followed in connection therewith, all in
accordance with the provisions of this Agreement.

 

-1-



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, the Manager shall be and is
hereby granted the authority to do the following, in each instance, however,
subject to the limitations set forth in Paragraphs 4 and 5 of this Agreement:

 

(a) Employ, pay, supervise and discharge on behalf of the Owner all employees
and personnel necessary for the operation of the Hotels.

 

(b) Cause the Hotels, and its appurtenances and grounds to be maintained
according to the highest standards applicable within the hotel industry. Such
maintenance shall include, but shall not be limited to, interior and exterior
cleaning, painting, decorating, plumbing, heating and ventilation, carpentry and
such other maintenance and repair work as may be necessary. The cost of such
maintenance and repair work shall be borne by the Owner, except that no
disbursement for maintenance and repair shall be made in excess of $5,000.00,
nor shall the total disbursements for maintenance and repair exceed in any
calendar year the amount budgeted therefor in the Annual Budget referred to in
Paragraph 4 unless specifically authorized in writing by the Owner; provided,
however, that emergency repairs involving manifest danger to life or property,
or immediately necessary for the preservation and safety of the Hotels, or for
the safety of its guests, employees, or invites or required to avoid the
suspension of any necessary service of the Hotels, may be made by the Manager
irrespective of the cost limitations imposed by this Paragraph.

 

(c) Negotiate and enter into service contracts required in the ordinary course
of business in operating the Hotels, including without limitation, contracts for
electricity, gas, telephone, security, trash, cable television, supplies,
landscaping, insect extermination and other services which are customarily and
usually furnished in connection with the normal operation of a first class hotel
and which the Manager deems advisable.

 

(d) Supervise and purchase or arrange for the purchase of all inventories,
provisions and supplies which in the normal course of business are necessary and
proper to maintain and operate the Hotels, all in the best interest of the
Owner.

 

(e) Operate the Hotels and all of its facilities and activities in the same
manner as is customary and usual in the operation of other first class hotels
and provide such facilities and services at the Hotels as are usually and
customarily provided by operators of hotels of comparable class and standing
consistent with the Hotels’ facilities.

 

(f) Arrange and contract for all reasonable advertising and promotion which the
Manager may deem necessary for the successful operation of the Hotels.

 

4. Annual Budget. On or before October 15th of each year during the term of this
Agreement (other than the first partial year – which date shall be on or before
June 1st), the Manager shall furnish to the Owner a budget of anticipated
expenses and other

 

-2-



--------------------------------------------------------------------------------

cash expenditures for the succeeding calendar year in such detail as the Owner
shall reasonably require. Prior to the commencement of said succeeding calendar
year, the Owner and the Manager shall attempt to agree upon and adopt a budget
for said calendar year. In the event the Owner and the Manager fail to agree
upon a budget for said calendar year, the budget in effect for the immediately
preceding calendar year shall constitute the budget for the next calendar year
until a new budget can be agreed upon. However, the Owner hereby covenants and
agrees with the Manager that it will follow the reasonable recommendations of
the Manager for keeping or maintaining the Hotels in good repair and first class
appearance and properly outfitted and equipped for proper operation. In the
event of a dispute over the budget, the parties may submit this dispute to
arbitration which shall be held in accordance with the rules of the American
Arbitration Association.

 

5. Standard of Operation. Manager shall operate the Hotels in conformity with
the standards of other first class hotels located in the greater
Houston-Galveston area. A first class hotel shall include the Hyatt in downtown
Houston, Marriott or Omni hotels in the Galleria area in Houston.
Notwithstanding the foregoing, Manager shall not be obligated to operate the
Hotels in conformity with the standards provided for herein to the extent it may
be prevented by (i) any act of force majeure, or (ii) breach by Owner of its
obligations hereunder. Manager shall present to Owner on or before October 15th
of each year, an Annual Business Plan for the Hotels.

 

General. Subject to the provisions of the Annual Budget, Manager is authorized
to operate the Hotels in the following manner:

 

(a) Labor Policies. Manager will establish labor policies at the Hotels,
including the hiring and discharging of all employees, supervision and training
of employees and entering into employment contracts.

 

(b) Credit and Payment Policies. Manager will establish credit policies
(including entering into agreements with credit card organizations), terms of
admittance, charges for rooms, entertainment and amusement policies, and food
and beverage policies and use reasonable efforts to collect all charges, rents,
and other amounts due from the Hotels’ guests, tenants, parties providing
services and concessionaires, if any.

 

(c) Leases and Concessionaires. In the name of and for the account of Owner,
Manager may lease to tenants commercial space at the Hotels and may license and
grant food and beverage concessions; provided that any lease having a term in
excess of one (1) month or involving rent or similar payments to the Hotels of
more than $10,000 per calendar year shall be subject to Owner’s approval.

 

(d) Legal Proceedings. Manager shall institute, prosecute, defend, settle and
compromise such legal proceedings, in the name of Owner, as Manager shall
reasonably deem appropriate in connection with the operation of the Hotels (i)
without Owner’s consent where such proceedings are of a non-extraordinary

 

-3-



--------------------------------------------------------------------------------

nature, such as, without limitation, collections, enforcement of contract, labor
and employment matters, and proceedings when the amount in controversy is less
than $20,000, and (ii) in all other cases, with the consent of Owner, which
consent shall not be unreasonably withheld or delayed.

 

(e) Marketing. Manager shall institute and coordinate all phases of promotion,
publicity and marketing relating to the Hotels.

 

(f) Standard Procedures. Manager will implement Manager’s standard operational,
administrative, accounting, budgeting, and operational policies and practices.
Owner has reviewed such policies and practices and consents to same.

 

(g) Utilities, Permits and Maintenance. To the extent prudent and necessary for
the operation of the Hotels, Manager will:

 

(i) arrange for water, electricity, gas, power, telephone, vermin extermination,
landscaping, trash removal, equipment maintenance, security and other services
necessary for the proper operation and maintenance of the Hotels, to the extent
available on commercially reasonable terms;

 

(ii) to the extent that it is within Manager’s power to do so using commercially
reasonable efforts, obtain and maintain in full force and effect all permits and
licenses (including, without limitation, liquor licenses, restaurant licenses
and business licenses), and Owner shall cooperate with Manager to apply for and
maintain any such permits and licenses; and

 

(iii) purchase on behalf of Owner all supplies and inventories, and those
services and other merchandise necessary for the proper operation and
maintenance of the Hotels as contemplated by this Agreement; and in connection
with such purchases, Manager may receive rebates, discounts, refunds, allowances
or other forms of incentive payments from vendors, and Manager hereby reserves
the right to retain any such incentive payments for its own account.

 

6. Limitation, Contracts, Agreements, Etc. The Manager shall have no authority
to enter into any contract, lease, license, concession, commitment, undertaking,
purchase order or other agreement relating to the Hotels requiring an
expenditure in excess of $5,000.00 or which is not to be fully performed within
one (1) month without the prior written consent of the Owner. In carrying out
its rights and duties set forth herein, the Manager’s expenditures shall not,
without the prior written approval of the Owner, exceed for any calendar year
the total amount budgeted in the Annual Budget on an overall and on a line-item
basis.

 

7. Employees. Subject to the Annual Budget, Manager will recruit, hire and
supervise all Hotels’ employees. All decisions concerning the hiring and
discharge of all Hotels’ employees shall be made by Manager or in accordance
with Manager’s operational

 

-4-



--------------------------------------------------------------------------------

policies and practices. Notwithstanding the foregoing, Owner shall have approval
over the hiring and firing of the General Manager and all department heads, such
approval not to be unreasonably withheld. Personnel employed by the Manager to
properly maintain and operate the Hotels may be employees of the Owner or
Manager. The Manager shall take such action as it deems necessary to insure that
proper payroll procedures are followed and compliance with applicable laws, such
as payroll tax withholdings, are obtained. As an inducement to Owner to enter
into this Agreement, Manager shall allow the Hotels’ employees to participate in
Manager’s dining/discount program which is available to all of Manager’s
restaurant employees.

 

8. Operating Expenses Borne by Owner. All expenses incurred by the Manager in
connection with the operation and maintenance of the Hotels under this Agreement
shall be borne by the Owner, except Manager’s general corporate overhead and the
Centralized Services defined in Section 16 herein. Manager’s expenses for
general corporate overhead and the Centralized Services shall be borne by
Manager. Operating expenses shall include all costs and expenses of maintaining,
conducting and supervising the operation of the Hotels (which costs and expenses
do not include depreciation and amortization and the costs of any other things
specified herein to be done or provided at Owner’s or Manager’s sole expense or
any payments on any indebtedness including, without limitation, the indebtedness
secured by a first lien deed of trust against the Hotels) incurred by Owner or
by Manager directly or at Owner’s or Manager’s request pursuant to this
Agreement, including without limitation:

 

(a) The cost of all food and beverage sold or consumed and of all inventories
and supplies. Supplies include all consumable or expendable items for operation
of the Hotels, including, without limitation, supplies for laundry,
housekeeping, food and beverage service, engineering and accounting uses,
together with paper supplies and miscellaneous general supply items.

 

(b) The budgeted salaries and wages of the General Managers, Controllers,
department heads and other Hotels’ employees (whether in the employ of Manager
or Owner), including costs of payroll taxes and employee benefits (which
benefits may include, without limitation, a 401K plan, medical insurance, life
insurance and a bonus program) and the costs of moving personnel, their families
and their belongings to the area in which the Hotels are located at the
commencement of their employment at the Hotels.

 

(c) The cost of all other goods and services obtained by Manager in connection
with its operation of the Hotels, including, without limitation, heat and
utilities, office supplies used at the Hotels and all services performed by
third parties, including leasing expenses in connection with telephone and data
processing equipment and such other equipment as the parties hereto may agree
upon in writing.

 

(d) The cost of repairs to and maintenance of the Hotels.

 

-5-



--------------------------------------------------------------------------------

(e) Insurance premiums for insurance related to Hotels’ employees and for
insurance required to be maintained hereunder. Premiums under blanket policies
will be allocated among properties covered.

 

(f) All taxes, assessments and other charges (other than federal, state or local
income taxes and franchise taxes or the equivalent) payable by or assessed
against Manager with respect to the operation of the Hotels and water and sewer
charges, including all taxes levied or imposed against the Hotels or its
contents, such as real and personal property taxes.

 

(g) Legal and accounting fees for services directly related to the operation of
the Hotels.

 

(h) The costs and expenses of technical consultants and specialized operational
experts for specialized services in connection with nonrecurring work on
operational, functional, decorating, design or construction problems and
activities.

 

(i) All bank fees and charges for maintaining the Hotels accounts and for
processing of credit cards, debit cards and similar arrangements.

 

(j) All expenses for advertising the Hotels and all expenses of sales promotion
and public relation activities, including all license or royalty fees.

 

All debts and liabilities of the Owner arising in the course of business of the
Hotels shall be obligations of the Owner, and the Manager shall not be liable
for any such obligations by reason of its management, supervision and operation
of the Hotels for the Owner.

 

9. Expenses to be Borne by Manager. The Manager’s overhead and other costs of
operating the Manager’s operations shall be the responsibility of the Manager.
Extraordinary expenses such as out-of-town travel on behalf of the Owner in
connection with the operation of the Hotels shall be a reimbursable expense to
be paid by the Owner, so long as Manager has obtained Owner’s prior approval.
Manager may use equipment of Owner in furtherance of Manager’s business outside
of the Hotels. In such event, Manager shall reimburse Owner a reasonable fee for
use of such equipment.

 

10. Compliance with Laws, etc. Manager shall promptly comply with all federal,
state and local laws and ordinances and lawful orders and regulations affecting
the Hotels, and the health, cleanliness, safety, occupancy and use of same.
Manager shall not cause or permit the use, generation, storage, or disposal in,
on or about the Hotels of any substance, materials or wastes in violation of any
federal, state or local laws from time to time in effect concerning hazardous,
toxic or radioactive materials (“Hazardous Substances”). Manager shall promptly
and fully comply with all state and local laws in effect from time to time
prohibiting discrimination or segregation by reason of race, color, religion,
disability, sex or national origin or otherwise. Manager shall notify Owner
immediately of any alleged notice of violation of any law, ordinance, permit or
regulation concerning the Hotels or any of its employees.

 

-6-



--------------------------------------------------------------------------------

11. Revenues and Expense.

 

(a) Manager shall use its best efforts to collect all revenues for the Hotels.
All monies collected from the management, maintenance, operation and use of the
Hotels by the Manager, shall be deposited in a special account (herein referred
to as the “Owner’s Account”) in the Owner’s name in a banking institution as
agreed by the parties hereto.

 

(b) The Manager or Owner shall pay or cause to be paid all operating expenses
(including all reimbursable expenses) of the Hotels, including compensation due
the Manager under this Agreement, in accordance with the provisions of this
Agreement out of the “Hotel Operating Account.” Manager may transfer funds, with
Owner’s approval, from the Owner’s Account to the Hotel Operating Account to pay
for all operating expense. However, no payment shall be made without the Owner’s
consent for any expense which, under the provisions of this Agreement, requires
the Owner’s consent and approval or not otherwise provided for in the Annual
Budget.

 

(c) From time to time, if and as required, the Owner shall cause to be deposited
to the Hotel Operating Account funds sufficient in the amount to constitute
reasonable working capital for the operation of the Hotels.

 

(d) Any dispute as to the amount of working capital required for the operation
of the Hotels shall be resolved by the firm of certified public accountants then
employed by the Hotels to perform the annual audit of the books, or, in the
absence of such a firm, by a firm of independent certified public accountants
designated and agreed upon by the Owner and the Manager.

 

12. Books, Records and Statements.

 

(a) The Manager shall, at the Owner’s expense, keep full and adequate books of
account and other records reflecting the results of operations of the Hotels on
an accrual basis. Manager shall provide to Owner daily reports, booking reports,
payroll reports, accident reports, and all other records or reports of
operations as and when produced. Such records shall show income and expenses in
connection with the daily management, maintenance, use and operation of the
Hotels, to the extent that any accounts payable, other obligations, cash,
accounts receivable, and other assets pertaining to the management of the
Hotels, can be identified and the proper amounts determined at all times. The
Manager may make such modifications in its accounts as are consistent with the
Manager’s standard practice in accounting for its operations. Manager shall
deliver to Owner on a monthly basis a detailed statement of operating expenses.
Owner shall transfer funds monthly from Owner’s Account to the Hotel Operating
Account to pay for all proper operating expenses on a timely basis, unless
otherwise paid by Owner.

 

-7-



--------------------------------------------------------------------------------

(b) The Manager shall cause to be prepared in accordance with generally accepted
accounting principles on a monthly basis, a financial Profit and Loss statement
showing in detail the financial operations of the Hotels. Balance sheets will be
prepared on a monthly and on an annual basis. Profit and Loss statements are to
be prepared and delivered to the Owner or its appointed representatives not
later than twenty (20) days after the end of each month during the term of the
Agreement. The Manager shall use its best efforts to cause to be prepared and
delivered to the Owner within sixty (60) days after the end of each fiscal year
financial statements reflecting the operations of the Hotels for such fiscal
year.

 

(c) At the option and expense of the Owner, exercisable at any time and for any
period, the Manager shall employ a reputable recognized firm of certified public
accountants to conduct an audit of the Manager’s books of account and other
records reflecting the financial results of operations of the Hotels.

 

13. Capital Expenditures. Owner shall be responsible for all capital
expenditures incurred by or for the improvement of the Hotels. Manager shall not
incur any capital expenditures without prior approval from Owner. Manager shall
assist and advise Owner in connection with any capital expenditures for the
Hotels, including reviewing construction contracts, designs, plan reviews and
meeting with architects, engineers or any construction contractors or material
suppliers. Manager’s recommended capital expenditures shall be included in the
Annual Business Plan.

 

14 Manager Not Obligated to Advance Funds. The Manager shall not be obligated to
advance any of its own funds to or for the account of the Owner, nor to incur
any liability unless the Owner shall have deposited in the Operating Account
funds necessary for the discharge thereof. However, if the Manager shall have
advanced any funds in payment of a permitted expense for the maintenance and
operation of the Hotels, the Owner shall reimburse the Manager therefor on
demand.

 

15. Marketing Plan

 

(a) Hotels’ Sales Plan. Manager shall formulate formalized marketing plans for
the Hotels which shall be included in the Annual Business Plan. Owner shall have
the right to review and approve the plans, such approval not to be unreasonably
withheld. The Hotels’ employees will secure bookings for the Hotels and will
encourage the use of the Hotels by tourists, special groups, travel congresses,
travel agencies, airlines and other recognized sources of hotel business. The
Hotels’ employees will represent the Hotels at appropriate conventions and
travel congresses. Owner agrees to honor all reservations made by Manager and
the Hotels’ employees in the ordinary course of business even though such
reservations extend for a period of time beyond or are for a period of time
commencing subsequent to the expiration or earlier termination of this
Agreement.

 

-8-



--------------------------------------------------------------------------------

(b) Hotels Communications and Public Relations. Manager will provide to the
Hotels through Hotels’ employees or will cause to be provided to the Hotels,
those advertising, public relations and promotional services which Manager
considers necessary and appropriate to promote the name and facilities of the
Hotels. These services include without limitation:

 

(i) developing and implementing the Hotels’ communications plan following
Manager’s guidelines, and Manager’s sales, advertising and public relations
programs;

 

(ii) selecting and providing required guidance to the public relations personnel
of the Hotels;

 

(iii) preparing and disseminating news releases for trade and consumer
publications, both national and international; and

 

(iv) coordinating local publicity.

 

16. Hotels Facilities. Owner shall provide all necessary equipment, computers,
software, furniture and supplies necessary for the operation of the Hotels in
accordance with the standards provided for herein. Owner shall provide
appropriate office and/or back of the house space for the Manager and the
Hotels’ employees, whether employed by Manager or Owner. Manager agrees not to
make any changes to the Hotels’ equipment, furniture, computers, software,
office and/or back of the house space without Owner’s consent, which consent
shall not be unreasonably withheld.

 

17. Insurance. The Manager shall provide and maintain, at the Owner’s cost and
expense, insurance sufficient to furnish to the Owner and the Manager reasonable
and adequate protection for the operation of the Hotels. All insurance shall be
in the name of the Owner and the Manager as named insureds and shall contain
riders and endorsements adequately protecting the interests of the Owner and the
Manager as they may appear. Manager will maintain on the Hotels, as a minimum,
the following insurance underwritten by an insurer approved by Owner:

 

(a) worker’s compensation insurance in an amount required by law;

 

(b) employment practices liability insurance (including coverage for harassment,
discrimination and wrongful termination, and covering defense and indemnity
costs) with a limit of $1,000,000 per loss;

 

(c) the holder of the liquor license will maintain liquor liability insurance
with single limit coverage for personal and bodily injury and property damage of
at least $10,000,000 for each occurrence naming Owner as an additional insured;

 

(d) commercial general liability insurance, (including coverage for product
liability, completed operations, contractual liability, host liquor liability
and fire legal

 

-9-



--------------------------------------------------------------------------------

liability) and comprehensive automobile liability insurance (including hired and
non-owned liability) with single-limit coverage for personal and bodily injury
and property damage of at least $10,000,000 per occurrence naming Owner as an
additional insured. In connection with all construction, Manager will cause the
general contractor to maintain comprehensive general liability insurance and
comprehensive automobile liability insurance (including hired and non-owned
liability) with limits of at least $5,000,000 per occurrence for personal and
bodily injury and property damage underwritten with insurers approved by Owner.
Owner will be named as an additional insured; and

 

(e) Property and casualty coverage in an amount equal to 100% of the replacement
value of all buildings, furniture, fixtures and equipment, inventory and all
other assets under management, together with boiler and machinery coverage and
business interruption coverage for at least six (6) months of operations.

 

At all times during the term, Manager will furnish to Owner certificates of
insurance evidencing the term and limits of coverage in force, names of
applicable insurers and persons insured, and a statement that coverage may not
be cancelled, altered or permitted to lapse or expire without 30 days’ advance
written notice to Owner. Revised certificates of insurance shall be forwarded to
Owner each time a change in coverage or insurance carrier is made by Manager,
and/or upon renewal of expired coverages. At Owner’s option, Manager may be
required to provide certified insurance policy copies. Manager may include the
Hotels (and an adjacent property to the Hotels presently managed by Owner) on
Manager’s bid submittal to acquire insurance for Manager’s properties in order
to obtain the best available insurance pricing. In such event, Owner shall pay
an allocated cost based on Owner’s property values, projected revenues and
payroll as a percentage of the total submitted property values, projected
revenues and payroll. Deductibles or self-insured retentions are subject to
approval by Owner.

 

18. Centralized Services. To ensure that the Hotels are being operated at an
appropriate standard and to maintain identity and consistency with other first
class hotels and restaurants, Manager will provide certain Centralized Services
to the Hotels, including, without limitation, the selection of the General
Managers and department heads for the Hotels, and the review of the operation
and maintenance of the Hotels from time to time in accordance with Manager’s
established management practices and policies. The Centralized Services also
include services provided for the general benefit of Owner by Manager’s
corporate and regional sales and marketing staff, food and beverage staff,
financial services staff, human resources staff, construction and development
staff, graphics art personnel, legal staff, risk management staff, technology
staff, transportation staff and other personnel. The type of services being
offered may change from time to time at the discretion of Manager. The corporate
and regional sales and marketing staff of Manager will assist Hotels’ employees
to secure bookings for the Hotels’ guest rooms, meeting spaces, and food and
beverage facilities through the corporate sales offices of Manager. Such
corporate and regional sales and marketing staff will also promote the Hotels to
tourists, special groups, travel congresses, travel agencies, airlines and other
recognized sources of hotel business. The Hotels will be represented by
Manager’s corporate staff at the appropriate industry conventions.

 

-10-



--------------------------------------------------------------------------------

19. Management Fee of Manager

 

(a) Fee for Operations. From and after the Effective Date and until termination
of this Agreement, the Owner shall pay to the Manager for services rendered
under this Agreement a management fee determined pursuant to Exhibit “B”
attached hereto (the “Management Fee”).

 

(b) Payment of Management Fee of Manager. The Management Fee for each month
shall be due to the Manager on the fifteenth (15th) day of the immediately
succeeding month.

 

(c) Payment of Expenses; Working Capital. All operating expenses of the Hotels
will be paid by Owner, including payroll expenses and other fees and expenses to
be paid to or reimbursed to Manager under this Agreement. In any event, sums due
Manager will be due and payable not later than the date that the Profit and Loss
statements are delivered to Owner. Manager will not be required to make any
advance or payment to or for the account of Owner. Owner is responsible for and
will pay promptly any debts or liabilities properly incurred by Manager under
this Agreement. If Owner fails timely to make any payment requested by Manager
hereunder, Manager may but shall have no obligation (in its sole discretion), to
advance such amount to Owner by paying those fees and reimbursable expenses,
which in such event, Owner shall reimburse Manager on demand.

 

(d) Reimbursement of Costs and Expenses for Hotels’ Operations. Owner will pay
Manager for all costs and expenses incurred by Manager for Owner’s account in
the ordinary course of business under the terms and provisions of this
Agreement. These costs and expenses will be considered operating expenses and
will include, without limitation the following:

 

(i) Hotels’ Employees. The actual salaries and wages, including costs of payroll
taxes, bonuses, retirement plan contributions, fringe benefits, and related
payroll items incurred with respect to the Hotels’ employees (employed by
Manager) and the moving and related expenses (in accordance with Manager’s
standard policies, as amended from time to time by Manager) incurred in
connection with relocating any Hotels’ employees to the Hotel;

 

(ii) Out-of-pocket Expenses. Actual travel and out-of-pocket expenses incurred
in connection with the management of the Hotels; and

 

(iii) Promotional, Advertising and Marketing Expenses. Those expenses incurred
for production, distribution promotional, advertising and/or marketing expenses
relating to the Hotels, including but not limited to

 

-11-



--------------------------------------------------------------------------------

media buys, brochures, pamphlets, and materials for the promotion of the Hotels
and employee relations, and those expenses incurred as a result of the
attendance of Hotels’ and/or Manager’s employees at conventions, meetings,
seminars, conferences and travel congresses. Manager may cross promote and/or
market the Hotels with other properties, facilities and restaurants under
management by Manager, subject to Owner’s prior approval. In such event, Owner
will pay as an operating expense an allocated cost for the production,
distribution, promotional, advertising and/or marketing expenses. Nothing
contained herein shall obligate Owner to pay, incur or reimburse Manager for
Centralized Services.

 

(iv) Excludable Expenses. Notwithstanding the foregoing, Hotels’ employees,
whether employed by Manager or Owner, may be directed from time to time to
perform work for Manager not related to the Hotels. In such event, a portion of
the applicable Hotels’ employees salaries and wages shall not be an operating
expense of the Hotels. Manager, if using Hotels’ employees for Manager’s benefit
not related to the Hotels, shall identify the employees to Owner on a monthly
basis and shall properly account to Owner so that Owner is only responsible for
salaries and wages for work performed at or related to the Hotels. Manager may
identify in advance to Owner those employees or positions that will be
performing services for Manager unrelated to the Hotels on a regular basis and
stipulate, with Owner’s approval, to an allocation of payroll expenses for said
employees or positions. Manager and Owner agree that the employee positions
listed on Schedule 1 shall be Hotels’ employees that will be employed by Owner
that perform services for or at Manager’s direction for the Hotels and unrelated
to the Hotels on a regular basis, and that the stated cost allocations in
Schedule 1 between Owner and Manager are acceptable. The employee positions that
will perform work and or services for the Hotels and unrelated to the Hotels
listed on Schedule 2 will be Hotels’ employees that are employed by Manager. The
allocated portion of payroll expenses set forth on Schedule 2 shall be
reimbursable operating expenses and are approved. The parties agree that the
employees, employee positions and allocations are subject to change upon mutual
agreement of the parties.

 

(v) Transportation. Owner shall pay Manager a reasonable fee for transportation
equipment of Manager used in support of or in connection with the operation of
the Hotels. No transportation equipment fees for Manager’s transportation
equipment shall be charged to Owner without Owner’s prior approval of such fees.

 

(e) Allocated Expenses. Manager has executed an agreement with the City of
Galveston to construct, manage, and operate the Galveston Island Convention
Center. As a further inducement to Manager to enter into this Agreement, Manager
may use Hotels’ employees and resources of the Hotels, including but not limited
to equipment, vehicles, supplies, etc., in order to minimize

 

-12-



--------------------------------------------------------------------------------

Manager’s costs, expenses and overhead in the execution and/or performance of
its duties under the terms of its agreement with the City of Galveston. Manager
shall reimburse Owner for Manager’s use of Hotels’ employees and resources,
including but not limited to equipment, vehicles, supplies, etc., as agreed
between the parties. Manager shall account to Owner on a monthly basis for the
use of such resources, if any.

 

(f) Hotel Bank Operating Account. Manager shall establish bank accounts (“Hotel
Operating Accounts”) in the name of the Hotels and Owner at an institution
reasonably approved by Owner. The Hotels shall process bank cards through a
financial institution selected mutually by Manager and Owner. All processing
fees of appropriate banks and all such expenses and fees shall constitute
operating expenses of the Hotels.

 

(g) Withdrawals from Hotel Operating Accounts. Checks or other documents of
withdrawal from the Hotel Operating Accounts may be made for any purpose
authorized under this Agreement. These checks and documents will be signed by
duly authorized representatives of Manager reasonably approved by Owner or by
Owner or its designees. Duly authorized representatives of Manager selected by
Manager and acting as agents of Owner, Owner or Owner’s designees will be the
only signators on the Hotel Operating Accounts.

 

20. Remittances to Owner. Concurrently with delivery of the monthly Profit and
Loss statement, Manager will remit to Owner an amount (“Owner’s Remittance
Amount”) equal to any positive balance in the Hotel Operating Accounts that is
attributable to the Hotels in excess of the amounts required to (i) pay all
operating expenses, and reimbursements of expenses then due under this
Agreement, and (ii) all advances made by Manager for Owner. Notwithstanding the
foregoing, prior to payment of Owner’s Remittance Amount to Owner, Manager, at
Owner’s request, shall pay on behalf of Owner, from the Hotel Operating
Accounts, (i) any fixed charges, including real estate taxes and insurance
premiums, and (ii) interest and debt service payments. All such remaining
amounts due Owner will be transferred to Owner’s Account.

 

21. Termination. This Agreement may be terminated as hereinafter provided:

 

(a) Termination by Owner. In the event the Manager fails to perform any covenant
on its part to be performed pursuant to the terms of this Agreement, including
failure to achieve the financial projections set forth in the Annual Budget over
a twelve month period, and such failure continues for a period of thirty (30)
days after receiving written notice of such default in the Manager’s obligations
hereunder, then, at any time thereafter during the continuance of such failure,
the Owner may by written notice immediately terminate this Agreement.

 

(b) Termination by Manager. In the event the Owner fails to perform any covenant
on its part to be performed pursuant to the terms of this Agreement, and such
failure continues for a period of ninety (90) days (fifteen [15] days in the
event

 

-13-



--------------------------------------------------------------------------------

of a breach of Paragraph 17(b) hereof) after receiving written notice of such
default in the Owner’s obligations hereunder, then, at any time thereafter
during the continuance of such failure, the Manager may by written notice
immediately terminate this Agreement.

 

22. Hilton Hotel License Agreement. Owner has executed a License Agreement with
Hilton Inns, Inc. for the Galveston Island Hilton for one of the Hotels. Manager
has reviewed the License Agreement and agrees to manage, operate and maintain
the Galveston Island Hilton in accordance with the standards of the License
Agreement, except as otherwise provided herein.

 

23. IHOP Franchise Agreement. Owner has executed a Franchise Agreement with
International House of Pancakes, Inc. for an IHOP in Galveston, Texas. Manager
has reviewed the Franchise Agreement and agrees to manage, operate and maintain
the IHOP in accordance with the standards of the Franchise Agreement, except as
otherwise provided herein.

 

24. Condominium Agreements. Owner has executed certain agreements with respect
to the San Luis Condominiums adjacent to the San Luis Spa, Resort and Conference
Center. Manager has reviewed said agreements and agrees that in connection with
this Agreement and the services to be performed hereunder, it will abide by such
agreements.

 

25. Miscellaneous.

 

(a) Assignments. This Agreement shall not be assigned without the prior written
consent of the parties hereto.

 

(b) Notice. Any and all notices, consents, directives or statements by either
party intended for the other shall be in writing and shall be deemed given when
deposited in the United States Mail, registered or certified, postage prepaid
and addressed to the Manager at 1510 West Loop South, Houston, Texas 77027; and
to the Owner at Owner’s address set forth in Exhibit “A.” Either party may
change its address by notice in accordance with this Paragraph.

 

(c) Entire Agreement. This Agreement shall constitute the entire Agreement
between the Owner and the Manager regarding the management and operation of the
Hotels and no variation or modification thereof shall be valid or enforceable
except by supplement agreement, in writing, executed in the same manner as this
Agreement.

 

(d) Applicable Law. All questions with respect to the construction of this
Agreement and the rights and liabilities of the parties hereto shall be
determined in accordance with the laws of the State of Delaware.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first above written.

 

OWNER FERTITTA HOSPITALITY, LLC.

By:

 

 

--------------------------------------------------------------------------------

    Tilman J. Fertitta, President

 

MANAGER: LANDRY’S MANAGEMENT, L.P.

By its General Partner

LANDRY’S G.P., INC.

By:

 

 

--------------------------------------------------------------------------------

    Steven L. Scheinthal, Vice President

 

-15-